DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 & 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2016/0194824).
Ohashi et al. discloses:

an aqueous non-white ink composition containing a non- white pigment ([0045]-[0059]; [0079]-[0082]); 
an aqueous white ink composition containing a white pigment ([0047]-[0049]); and 
a treatment liquid (reaction liquid; [0031]) containing a flocculant ([0031]-[0032]) and an alkanolamine (polyallylamine or a quaternary salt of polyallylamine; [0036]).
The Examiner draws particular attention to the Applicant that "Ohashi et al. does address printing media, pigment and amine, it teaches a laundry list of possible printing media ([0013]; [0030]), pigment ([0045]-[0059]) and amine ([0036]). The format in which Ohashi et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Ohashi et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the printing media, pigment and amine from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
5. The ink set according to claim 1, wherein the alkanolamine content in the treatment liquid is 0.1% to 2% relative to the total mass of the treatment liquid (see Examples).

7. The ink set according to claim 1, wherein the treatment liquid contains resin fine particles ([0037]).
8. The ink set according to claim 1, wherein the flocculant is a water-soluble compound selected from the group consisting of multivalent metal salts ([0033]-[0034]), organic acids ([0035]), and cationic polymers ([0036]).
10. A printing method ([0094]) for printing a poorly absorbent or non-absorbent printing medium (polyester; [0013]; [0030]), the method comprising: 
a treatment liquid application step of applying a treatment liquid ([0097]) containing a flocculant ([0031]-[0037]; [0097]) and an alkanolamine (polyallylamine or a quaternary salt of polyallylamine; [0036]) onto the printing medium to form a treatment liquid coating; 
a white ink application step of applying an aqueous white ink composition containing a white pigment onto the printing medium to form a white ink coating (first ink composition; see Table 2; [0047]-[0049]); and 
a non-white ink application step of applying an aqueous non-white ink composition containing a non-white pigment onto the printing medium to form a non-white ink coating (second color ink; see Table 2; [0050]-[0057]), 
wherein the non-white ink coating, the white ink coating, and the treatment liquid coating are formed one on top of another to define a superimposed region ([0094]-[0096]).
it teaches a laundry list of possible printing media ([0013]; [0030]), pigment ([0045]-[0059]) and amine ([0036]). The format in which Ohashi et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Ohashi et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the printing media, pigment and amine from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

11. The printing method according to claim 10, wherein the white ink application step and the non-white ink application step are performed after the treatment liquid application step in such a manner that one of the white ink composition and the non-white ink composition is applied before the other, in a region that is to be the superimposed region, onto the treatment liquid coating in a state where the percentage of solvent remaining is 50% by mass or more ([0094]-[0112]).
12. The printing method according to claim 10, further comprising a heating step of heating the printing medium after the treatment liquid application step and in the white ink application step or the non-white ink application step ([0110]-[0112]).

14. The printing method according to claim 13, wherein the white ink composition, the non-white ink composition, and the clear ink composition are applied by an ink jet method performed by alternately repeating a main scanning motion and a sub-scanning motion, and wherein one of the white ink composition and the non-white ink composition is applied subsequent to the other in the same main scanning motion as the clear ink composition ([0043]; see Examples).
15. A printing apparatus ([0116]) used for printing poorly absorbent or non-absorbent printing media (polyester; [0013]; [0030]), the printing apparatus comprising: 
a non-white ink application mechanism configured to apply an aqueous non-white ink composition containing a non- white pigment onto a printing medium (second color ink; see Table 2; [0050]-[0057]); 
a white ink application mechanism configured to apply an aqueous white ink composition containing a white pigment onto the printing medium (first ink composition; see Table 2; [0047]-[0049]); and 
a treatment liquid ([0097]) application mechanism configured to apply a treatment liquid containing a flocculant ([0031]-[0037]; [0097]) and an alkanolamine (polyallylamine or a quaternary salt of polyallylamine; [0036]) onto the printing medium.
The Examiner draws particular attention to the Applicant that "Ohashi et al. does address printing media, pigment and amine, it teaches a laundry list of possible printing media ([0013]; [0030]), pigment ([0045]-[0059]) and amine ([0036]). The format in which Ohashi et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Ohashi et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the printing media, pigment and amine from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

Claims 2-4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2016/0194824) in view Kida (# US 2011/0001779).
Ohashi et al. discloses all the limitation of ink set except:
2. The ink set according to claim 1, wherein the non-white ink composition contains a pigment- dispersing resin having an acid value of 20 mg KOH/g to 300 mg KOH/g.
3. The ink set according to claim 1, wherein the non-white ink composition contains a pigment- dispersing resin having an amine value of 10 mg KOH/g or less.
4. The ink set according to claim 1, wherein the white ink composition contains a pigment-dispersing resin having an acid value of 10 mg KOH/g or less.
9. The ink set according to claim 1, wherein the alkanolamine in the treatment liquid has a normal boiling point of 350 °C or less.
Kida teaches to have durable printed [0177]-[0178]: 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink set of Ohashi et al. by the aforementioned teaching of Kida in order to have the durable high quality printed image. 
With respect to claim 3, Ohashi et al. discloses exactly same dispersing resin as applicant discloses in their own specification. The amine value is property of the material, which constant to the material. Therefore, the non-white ink discloses by the Ohashi et al. obviously have an amine value of 10 mg KOH/g or less.
With respect to claim 4, Ohashi et al. discloses exactly same dispersing resin as applicant discloses in their own specification. The acid value is property of the material, which constant to the material. Therefore, the white ink discloses by the Ohashi et al. obviously have an acid value of 10 mg KOH/g or less.
With respect to claim 9, Ohashi et al. discloses exactly same dispersing resin as applicant discloses in their own specification. The boiling point is property of the material, which constant to the material. Therefore, the alkanolamine discloses by the Ohashi et al. obviously have the normal boiling point of 350 °C or less.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(2) Irihara et al. (# US 6428143) discloses an ink jet image forming method and an ink jet image forming device capable of forming an image of superior quality by using quickly drying ink and slowly drying ink in combination, wherein deviation which may occur in a discharge position of ink causes no reduction in the resolution of the image, black ink is adopted as the slowly drying ink, and so is white ink as one of the quickly drying ink. A white dot is formed with the white ink in a position to form a black dot on 
(3) Wen (# US 6193361) discloses an apparatus for forming a layer having a surface texture in response to a surface texture signal includes a fluid ejection head adapted to deliver polymer fluid. The apparatus positions a receiver relative to the fluid ejection head and such receiver having a preformed image, and causes the fluid ejection head to deliver polymer fluid over the image in accordance with the surface texture signal so that a solid polymer layer having a desired surface texture is formed over the image (see Abstract; figure: 1).
(4) Okuda et al. (# US 2015/0035898) discloses an ink set includes a first ink that contains a white material and a first resin; and a second ink that contains a color material other than the white material and a second resin, wherein the first resin includes a component (A) causing cracks when resin of 0.5 g is dropped onto a slide glass and is dried at a temperature of 50.degree. C. and a humidity of 0% RH for 10 minutes, and wherein the second resin includes a component (B) of at least one of polyolefin wax and ethylene vinyl acetate resin (see Abstract).
(5) Okuda et al. (# US 2017/0232763) discloses a recording method includes applying a white ink containing a white material and a first resin onto a predetermined region of a recording medium, and applying a reaction liquid containing a reaction agent onto at least the predetermined region. Further, the recording method includes applying a clear ink containing a second resin onto at least the predetermined region, and the application of the white ink and the clear ink are performed while the white ink and the 
(6) Katsuragi (# US 2017/0166764) discloses a white ink includes a hollow resin particle, one or more first organic solvents, an acrylic silicone-based resin, a surfactant; and water. The luminosity (L*) of each of a first dried film having a thickness of 2.2-2.8 μm prepared by drying the white ink at 70 degrees C. and a second dried film having a thickness of 2.2-2.8 μm prepared by drying the white ink at 90 degrees C. is 50 or greater and the decrease ratio of the luminosity (L*) of the second dried film to the first dried film is 10 percent or less (see Abstract).
(7) Nakano et al. (# US 2017/0291431) discloses a photo-curable ink jet ink set includes an undercoating photo-curable ink jet ink containing a (meth)acrylic acid ester having a vinyl ether group expressed by general formula (I), and an overcoating photo-curable ink jet ink. The undercoating photo-curable ink jet ink has a higher surface tension than the overcoating photo-curable ink jet ink (see Abstract).
(8) Saito et al. (# US 2013/0249996) discloses a pretreatment agent was provided for ink jet textile printing. The pretreatment agent contains a polyvalent metal compound, an anionic resin emulsion, a fluorinated water and oil repellent, and water (see Abstract).
(9) Sano (# US 2012/0287211) discloses: A printing method (see Abstract) for printing a printing medium to produce a printed item (figure: 2), the method comprising: 

7. The printing method according to claim 1, wherein the printing medium is not or poorly absorbent (transparent film; [0068]).
14. The printing method according to claim 1, wherein the white coloring material is an inorganic oxide pigment ([0019]; [0039]-[0041]).
15. The printing method according to claim 1, wherein the printing method is performed by using a printing apparatus including a control unit operable to control the amounts of the non-white ink composition and the white ink composition to be applied for printing (figure: 4; [0064]).
16. A printing apparatus (figure: 4) operable to print a printing medium, the printing apparatus comprising: 
a non-white ink applying section (element: 14, figure: 4) configured to apply an aqueous non-white ink composition containing a non-white coloring material onto the printing medium (white or non-white ink; [0059]), and 

the mass ratio of the white ink composition to the non- white ink composition in the superimposed region is 1.5 or more in a portion to which the non-white ink composition is applied in an amount largest in the superimposed region (white ink overlap or cover color ink; element W1, W2, W3, figure: 2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853